PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/052,538
Filing Date: 1 Aug 2018
Appellant(s): Gindilis, Andrei



__________________
Robert W. Bergstrom, Reg. No. 39,906
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
  
	(2) Restatement of Rejections
	
Rejection under 35 USC 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):



It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.

Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0151040 A1 (O’Keefe et al.) in view of WO 2016/086004 A1 (Smith et al.).

Claims 1-7 are drawn to a “method that detect a nucleic-acid molecule”.  Claims 8-14 are drawn to a “system that detects a nucleic-acid target”.  The “system”, as set forth in independent claim 8, comprise a first and second chamber. While claim 8 specifies that “the first nucleic-acid product” is “introduced” into the second chamber, the claim does not specify just how such is to 
For example, as discussed above, many different types of apparatus may be used, various alternative apparatuses including one, two, or more interconnected reaction chambers, with solid-support-immobilized probes and cleavage products moved between chambers by mechanical solution transfer, applied magnetic fields, passive diffusion, and by other techniques.  (Emphasis added)


The claimed method and system do not limit the arrangement of the two or more chambers.  Given such, the claimed method and system have been construed as encompassing any desired arrangement, including, but not limited to, arrays of chambers.

O’Keefe et al., in their abstract, teach:
Disclosed herein are apparatuses and methods for conducting multiple simultaneous micro-volume chemical and biochemical reactions in an array format. In one embodiment, the format comprises an array of microholes in a substrate. Besides serving as an ordered array of sample chambers allowing the performance of multiple parallel reactions, the arrays can be used for reagent storage and transfer, library display, reagent synthesis, assembly of multiple identical reactions, dilution and desalting. Use of the arrays facilitates optical analysis of reactions, and allows optical analysis to be conducted in real time. Included within the invention are kits comprising a microhole apparatus and a reaction component of the method(s) to be carried out in the apparatus.  (Emphasis added)


As seen in paragraph [0118], O’Keefe et al., teach that the apparatus/system can comprise multiple chambers, and have oligonucleotide primers and probes bound therein, therein allowing for the detection of multiple target nucleic acid molecules. As stated therein:

A significant increase in throughput is achieved by pre-affixing oligonucleotide primers and probes to each chamber, or by pre-synthesis of all primer pairs in a microhole array. In this case, reactions can then be assembled simply by immersing a pre-synthesized microhole array plate into a bath of master mix.

O’Keefe et al., in paragraph [0082], each that primers or probes, as well as other reagents, can be placed in the chambers.  As stated therein:
In preferred embodiments, more than one, more than two, more than three reagents may be affixed to the wall of a sample chamber. For PCR reactions, for example, primers, probes, and/or buffer components can be preaffixed to the sample chambers, allowing for faster preparation times.  (Emphasis added)


O’Keefe et al., in paragraph [0104], teach that the apparatus can be used in hydrolysable probe assays.  As stated therein:
[0104] Very high throughput of small volume amplification reactions, such as polymerase chain reactions, ligase chain reactions, rolling circle amplification, and "Taqman.RTM." hydrolyzable probe assays is obtained using, for example, an apparatus containing an array of microholes.  (Emphasis added)


While O’Keefe et al., teach of the mechanical aspect of the claimed “system”, e.g., reaction chambers and having reagents contained therein, and that such can be used in hydrolyzable probe assays, they have not been found to teach the claimed method whereby one utilizes two types of endonucleases. 


In one aspect, this document features a method for assessing a sample for target nucleic acid.  The method includes a) contacting the sample with a probe nucleic acid comprising an amplifying restriction endonuclease and a nucleotide sequence complementary to a sequence of the target nucleic acid under conditions wherein, if the target nucleic acid is present in the sample, at least a portion of the target nucleic acid hybridizes to at least a portion of the probe nucleic acid to form a double-stranded portion of nucleic acid comprising a restriction endonuclease cut site; b) contacting the double-stranded portion of nucleic acid with a recognition restriction endonuclease having the ability to cut the double-stranded portion of nucleic acid at the restriction endonuclease cut site under conditions wherein the recognition restriction endonuclease cleaves the double-stranded portion of nucleic acid at the restriction endonuclease cut site, thereby separating a portion of the probe nucleic acid comprising the amplifying restriction endonuclease from at least another portion of the probe nucleic acid; c) contacting a double stranded nucleic acid with the portion of the probe nucleic acid comprising the amplifying restriction endonuclease, wherein one strand of the double stranded nucleic acid comprises the amplifying restriction endonuclease and one strand of the double stranded nucleic acid comprises a reporter molecule, the double stranded nucleic acid comprising a restriction endonuclease cut site of the amplifying restriction endonuclease, wherein the contacting is under conditions wherein the amplifying restriction endonuclease of the portion of the probe nucleic acid cleaves the double stranded nucleic acid at the restriction endonuclease cut site of the amplifying restriction endonuclease, thereby releasing the amplifying restriction endonuclease acid of the double stranded nucleic acid and the reporter molecule of the double stranded nucleic acid from at least a portion of the double stranded nucleic acid to form released amplifying restriction endonuclease and released reporter molecule; and d) determining the presence or absence of the released reporter molecule, wherein the presence of the released reporter molecule indicates that the sample contains the target nucleic acid, and wherein the absence of the released reporter molecule indicates that the sample does not contain the target nucleic acid.


Smith et al., at page 15, teach:
The probe nucleic acid can have various configurations. For example, the probe nucleic acid can be designed to be a single nucleic acid strand such that the entire nucleic acid component of probe nucleic acid is single-stranded prior to contact with a target nucleic acid. In another example, probe nucleic acid can be designed to have a first strand and a second strand. The first strand can be attached to solid support and can be designed to have a single-stranded section having a nucleotide sequence that is complementary to at least a portion of target nucleic acid. The second strand can include an amplifying restriction endonuclease and can have a single-stranded section having a nucleotide 


Smith et al., at page 16, teach:
In some cases, a probe nucleic acid can contain more than two strands. For example, probe nucleic acid can include first, second, and third strands. In this case, first strand can be attached to solid support, the second strand can be hybridized to first strand and can include a single-stranded section having a nucleotide sequence that is complementary to at least a portion of target nucleic acid, and a third strand can be hybridized to the second strand and can be attached to an amplifying restriction endonuclease. Similar two, three, or more strand configurations can be used to make reporter nucleic acid.  (Emphasis added)

Probe nucleic acid described herein can be any length provided that the single-stranded section of the probe nucleic acid that is designed to hybridize with a desired target nucleic acid is capable of hybridizing to the target nucleic acid and provided that the amplifying restriction endonuclease of the probe nucleic acid is capable of cleaving its amplifying restriction endonuclease cut site after the probe nucleic acid is cleaved by a recognition restriction endonuclease.  (Emphasis added)


The above showing is deemed to render obvious the method steps of claims 1-7, and the designed operability of the “system” of claims 8-14. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus and method of O’Keefe et al., whereby one could perform the method of Smith et al., for as noted above, O’Keeffe et al., teach that the apparatus can be used in any number of nucleic acid based assays, including not only hybridization reactions, but also hydrolyzable probe assays. 



	(3) New Ground(s) of Rejection
There are no new grounds of rejection.

	(4) Withdrawn Ground(s) of Rejection
The rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.

The rejection of claims 1-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn.

	(5) Response to Argument
At pages 44-54 of the Brief appellant’s representative traverses the rejection of claims under 35 USC 103(a).  

At page 46 of the Brief said representative asserts:
The Examiner's assertion that claim 8 encompasses "any desired arrangement, including, but not limited to, arrays of chambers" makes no sense to Applicant's representative. Would “any desired arrangement, including, but not limited to, arrays of chambers" include recognition probes, a sample solution containing a nucleic-acid target molecule, 

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  In support of this position attention is directed to page 15 of the original specification, which was filed on August 1, 2018.  As stated therein:
Although the invention has been explained in relation to its preferred embodiment, it is to be other possible modifications and variations can be made without departing from the spirit and scope of the invention. For example, as discussed above, many different types of apparatus may be used, various alternative apparatuses including one, two, or more interconnected reaction chambers, with solid-support-immobilized probes and cleavage products moved between chambers by mechanical solution transfer, applied magnetic fields, passive diffusion, and by other techniques.  (Emphasis added)

Clearly, in applying the broadest reasonable interpretation that is consistent with the disclosure, the aspect of there being “two, or more interconnected reaction chambers” fairly encompasses reaction chambers that are in an alignment, e.g., an array.  It is noted that the claimed “system” does not specify the volume of the first and second chambers.  Given such, the first and second chambers of the claimed system are deemed to encompass a range of sizes, including, but not limited to, the “ordered array of sample chambers” of O’Keefe et al. 

As noted above, appellant, in their disclosure, describes the contemplated invention as one that can comprise “two, or more interconnected reaction chambers”.  
As noted above and at paragraph 61 of the final Office action, O’Keefe et al., in their abstract, teach that “the arrays can be used for reagent storage and transfer”.  Such is deemed to speak directly to the contemplated and encompassed embodiment of the chambers being “interconnected”. 


The Examiner's assertion that in paragraph [0118], O'Keefe teaches that "the apparatus/system can comprise multiple chambers, and have oligonucleotide primers and probes bound therein, therein allowing for the detection of multiple target nucleic acid molecules" is simply not true, and, even if it were true, is unrelated to the currently claimed subject matter.


As for paragraph [0118] of O’Keefe et al., said paragraph is reproduced below.
[0118] High throughput PCR is readily achieved using, for example, microhole arrays by dispensing template, reagent and primer pairs to each microhole. Typically, two of these steps are combined: for instance the template and reagent (enzyme, buffer, etc.) are combined in a master mix and the master mix is loaded simultaneously into all microholes by dipping an apparatus into a solution of master mix or by spraying a solution of master mix over an apparatus such that the solution enters the sample chambers. A significant increase in throughput is achieved by pre-affixing oligonucleotide primers and probes to each chamber, or by pre-synthesis of all primer pairs in a microhole array.  (Emphasis added)

As evidenced above, O’Keefe et al., clearly do teach having primers and probes pre-affixed to “each chamber”, as well  as having said primers and probes synthesized in the array.  Contrary to assertions by appellant, such teachings by the prior art speak directly to an embodiment encompassed by the claims.  In support of this position attention is directed to claim 8.  As seen therein, the first chamber is to comprise “recognition probes” and that the “second chamber…includes amplification probes of two types, each bound to a solid support”. 

At page 48 of the Brief appellant’s representative asserts:
In section 64 of the Office Action, the Examiner asserts that O'Keefe, in paragraph [0104], teaches that "the apparatus can be used in hydrolyzable probe assays.” There
is no discussion or mention of hydrolyzable probe assays anywhere in the current application, including in the current claims.

The above argument has been considered and has not been found persuasive for as seen in independent claims 1 and 8, one is to use (claim 1) or to be introduced when used (claim 8) id est, cleaved.

Appellant’s representative, at page 49, penultimate paragraph, of the Brief, asserts:
Despite the Examiner's attempt to reduce the currently claimed methods and systems to “arrays of chambers” and the use of two different types of endonucleases, even cursory inspection of the current claims reveals that, in fact, the claimed methods and systems include many more specific-polymeric-component and process limitations.

The above argument has been considered and has not been found persuasive as the claims were not rejected over the teachings of only O’Keefe et al.  Rather, the claims were rejected over the combined teachings of O’Keefe et al., and Smith et al.  It is well settled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

It is further noted that the “system” of dependent claims 10, 13, and 14 speak to what is to form or react in performance of a method; however, claims 10, 13, and 14 are not drawn to any method, but rather, to a “system”.  Such method steps have not been found to impart different structural features of the claimed “system” of claims 7 and 8 from which they depend.

At page 52 of the Brief appellant’s representative asserts:
By contrast, in the second step of the currently claimed method, shown in Figure 1 of the current application, cleavage by a restriction endonuclease of the target/probe complex releases a nucleic-acid sequence comprising two subsequences 114 from the probe which is then added to the amplification chamber…  Figure 4 of the current application shows 

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  It is noted with particularity that narrowing limitations found in the specification and/or drawings cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 



During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


At page 53 of the Brief said representative asserts:

Quoted passages from an unrelated reference, such as O'Keeffe, that appear to be unrelated to anything in the current application and claims, also do not constitute articulated reasoning with some rational underpinning.
	
The above argument has been considered and has not been found persuasive for as is evidenced above, passages from the specification have been cited as providing guidance as to just how broadly the inventions are to be construed.  In light if this interpretation, multiple passages from each of the cited prior art publications have been identified that, while not anticipating the claimed method and system/device, do fairly render obvious the now claimed invention.

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection should be maintained.


Conclusion
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634          

/Ashwin Mehta/
Primary Examiner

                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.